Order modified by directing that the original order for examination be modified by striking out the words “ and all other matters within the knowledge of said defendant relevant and material to the issues raised by the answer in this action;” and as so modified affirmed, with ten dollars costs and disbursements to the respondent. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Clarke, P. J., Laughlin, Dowling, Merrell and Philbin, JJ.